Case 1:19-cv-00624-CMH-JFA Document 15 Filed 09/03/19 Page 1 of 6 PageID# 77



                       UNITED STATES DISTRICT COURT FOR
                       THE EASTERN DISTRICT OF VIRGINIA
                                (Alexandria Division)
____________________________________
                                       )
MALIBU MEDIA, LLC,                     )
                                       )
            Plaintiff,                 )
                                       )
v.                                     )     Case No: 1:19-cv-00624-CMH-JFA
                                       )
ALEXANDER WRIGHT,                      )
                                       )
            Defendant.                 )
____________________________________)

               MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S
                  MOTION TO DISMISS AMENDED COMPLAINT
                     PURSUANT TO FED. R. CIV. P. 12(b)(6)

         Defendant Alexander Wright (“Defendant”), by counsel, pursuant to Fed. R. Civ. P.

12(b)(6) submits this Memorandum in Support of Defendant’s Motion to Dismiss Plaintiff’s

Amended Complaint.

   I.         INTRODUCTION

         Plaintiff Malibu Media, LLC (“Plaintiff or “Malibu Media”) has filed an Amended

Complaint against Defendant replete with conclusions of law and requiring inferential hurdles that

the Iqbal/Twombly standard prevents this Court from making. Plaintiff has made a meager attempt

to connect Defendant with an Internet Protocol (IP) address associated with the alleged copyright

infringement contained in its largely cut-and-pasted Amended Complaint. Accordingly, as further

set forth below, the Amended Complaint fails to state a claim on which relief may be granted, so

that it should be dismissed with prejudice.

   II.        STATEMENT OF FACTS

         1.     Malibu Media is one of two companies that make and sell pornographic videos and



                                                1
Case 1:19-cv-00624-CMH-JFA Document 15 Filed 09/03/19 Page 2 of 6 PageID# 78



materials which are responsible for almost half of the 3,404 copyright lawsuits filed in the U.S. in

the first seven months of this year. See Decker, Susan and Yasiejko, Christopher, Porn Purveyors’

Use of Copyright Lawsuits Has Judges Seeing Red, BLOOMBERG, Aug. 5, 2019,

https://www.bloomberg.com/news/articles/2019-08-05/porn-purveyors-use-of-copyright-

lawsuits-has-judges-seeing-red. 1

        2.       Malibu Media targets users in wealthier areas and, typically, the adult male in the

household. Id.

        3.       Malibu Media has filed approximately 8,000 lawsuits nationwide since 2012. Id.

        4.       Malibu Media has “‘a business model that seeks to profit from litigation and threats

of litigation rather than profiting from creative works.’” Id.

        5.       On May 21, 2019, Malibu Media filed a Complaint against “John Doe subscriber

assigned IP address 96.231.243.193” that contains mostly material cut-and-pasted from the many

other suits it has filed in various jurisdictions.

        6.       After expedited early discovery authorized by this Court against an unrepresented

individual who could not effectively contest Plaintiff’s representations to the Court or argue that

Defendant’s privacy interests outweighed Malibu Media’s need for discovery, Plaintiff filed an

Amended Complaint against Defendant on August 2, 2019.

        7.       The Amended Complaint alleges one count of direct copyright infringement, and




1
  Of the company responsible for the other large share of these lawsuits, Strike 3 Holdings, LLC,
District Judge Royce Lamberth stated, “Armed with hundreds of cut-and-pasted complaints and
boilerplate discovery motions, Strike 3 floods this courthouse (and others around the country)
with lawsuits smacking of extortion. It treats this Court not as a citadel of justice, but as an
ATM. Its feigned desire for legal process masks what it really seeks: for the Court to oversee a
high-tech shakedown.” Strike 3 Holdings, LLC v. Doe, 351 F. Supp. 3d 160, 166 (D.D.C. 2018)
(dismissing the case pre-early discovery on the partial grounds that “Strike 3 fails to give the
Court adequate confidence this defendant actually did the infringing.”).
                                                     2
Case 1:19-cv-00624-CMH-JFA Document 15 Filed 09/03/19 Page 3 of 6 PageID# 79



makes bald allegations and conclusions of law that Defendant used BitTorrent, a popular peer-to-

peer filing sharing system, to infringe on eight of Plaintiff’s copyrighted works, resulting in alleged

violations of 17 U.S.C. §§ 106 and 501.

   III.      ARGUMENT

             a. Legal Standard

          “A complaint should be dismissed under Federal Rule of Civil Procedure 12(b)(6) where

it appears that the facts alleged fail to state a ‘plausible’ claim for relief.” Pro-Concepts, LLC v.

Resh, Civil Action No. 2:12cv573, 2014 U.S. Dist. LEXIS 18416, at *7 (E.D. Va. Feb. 11, 2014)

(citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). A claim is plausible when the facts pleaded allow “the Court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

663 (citing Twombly, 550 U.S. at 556). A pleading that offers labels and conclusions or a

formulaic recitation of the elements of a cause of action will not do. “Nor does a complaint suffice

if it tenders naked assertions devoid of further factual enhancement.” Id. at 678 (citing Twombly,

550 U.S. at 557). The Court does not have to accept as true “footless conclusions of law” or

“unwarranted deductions.” Custer v. Sweeney, 89 F.3d 1156, 1163 (4th Cir. 1996) (internal

citation omitted).

             b. Plaintiff has failed to state a plausible claim against Defendant for direct
                copyright infringement.

          Plaintiff’s bare allegation that Defendant used an Internet Protocol (“IP”) address

associated with alleged infringing activity is not sufficient to state a claim for direct infringement.

To state a claim of direct copyright infringement, a plaintiff must allege facts that, when credited,

establish that the plaintiff owns a valid copyright in the work allegedly infringed upon, and that

the defendant has copied “constituent elements of the work that are original.” Feist Publ'ns, Inc. v.

                                                  3
Case 1:19-cv-00624-CMH-JFA Document 15 Filed 09/03/19 Page 4 of 6 PageID# 80



Rural Tel. Svc. Co., Inc., 499 U.S. 340, 361 (1991). The U.S. Court of Appeals for the Fourth

Circuit has held that “to establish direct liability under §§ 501 and 106 of the Act, something more

must be shown than mere ownership of a machine used by others to make illegal copies. There

must be actual infringing conduct with a nexus sufficiently close and causal to the illegal

copying that one could conclude that the machine owner himself trespassed on the exclusive

domain of the copyright owner.” CoStar Grp., Inc. v. LoopNet, Inc., 373 F.3d 544, 550 (4th Cir.

2004) (emphasis added). The Court further stated that “some aspect of volition and meaningful

causation,” was necessary in order for direct infringement liability to attach. Id. Likewise, in a

2018 decision in a case with strikingly similar facts to this case, the United States Court of Appeals

for the Ninth Circuit held that a defendant’s “status as the registered subscriber of an infringing IP

address, standing alone, does not create a reasonable inference that he is also the infringer.”

Cobbler Nevada v. Gonzalez, Case No. 17-35041, slip op. at 3 (9th Cir. 2018).

       Applying that law, Plaintiff’s Amended Complaint has failed to allege a sufficient nexus

between Defendant and the IP address that was allegedly used to copy Plaintiff’s works. Plaintiff

makes only bare assertions that Defendant was using the IP address set forth in Exhibit A, but

makes no connection between Defendant himself and the IP address. In one sentence, Plaintiff

makes a giant and illogical leap from “tracing” the IP address to “a physical address located in the

District” to “Defendant committing tortious conduct.” Compl. ¶ 5. 2 Plaintiff fails to allege that a

specific physical address could even be ascertained using the “geolocation technology,” and




2
  The geolocation technology referenced by Plaintiff “is famously flawed: virtual private
networks and onion routing spoof IP addresses (for good and ill); routers and other devices are
unsecured; malware cracks passwords and opens backdoors; multiple people (family,
roommates, guests, neighbors, etc.) share the same IP address; a geolocation service might
randomly assign addresses to some general location if it cannot more specifically identify
another.” Strike 3 Holdings, 351 F. Supp. 3d at 162 (internal citations omitted).
                                                  4
Case 1:19-cv-00624-CMH-JFA Document 15 Filed 09/03/19 Page 5 of 6 PageID# 81



certainly does not allege that such physical address was Defendant’s. There is not even an

allegation that Defendant is the registered subscriber of the allegedly infringing IP address, let

alone any facts to establish, for example, that Defendant’s computer used the allegedly infringing

IP address, as opposed to, for example, a hacker, another member of the household, etc. There

was such an allegation in the Cobbler Nevada case, but even that was insufficient to prevent

dismissal of the Amended Complaint in that case. Plaintiff has also failed to provide factual

statements to support what is essentially a recasting of 17 U.S.C. §§ 106 and 501 that Defendant

“downloaded, copied, and distributed a complete copy of Plaintiff’s works. . . .” Compl. ¶ 23. The

Amended Complaint alleges instead, that Malibu Media’s own agent IPP International UG (“IPP”)

“established a direct TCP/IP connection” (Compl. ¶ 17) and that “IPP downloaded files from

Defendant” (Compl. ¶ 18)—not the other way around. The Amended Complaint does not allege

when or how Defendant downloaded, copied, and distributed Plaintiff’s works, but only how

Malibu Media’s own agent did. Accordingly, Plaintiff’s Amended Complaint does not meet the

Twombly/Iqbal standard, or otherwise state a claim upon which relief may be granted.

   IV.      CONCLUSION

         For the foregoing reasons, it is respectfully submitted that Defendant’s Motion to Dismiss

should be granted and the Amended Complaint dismissed, with prejudice, together with an award

to Defendant of its allowable costs and fees pursuant to 17 U.S. Code § 505 and such other further

relief as may be just and proper.




                                                 5
Case 1:19-cv-00624-CMH-JFA Document 15 Filed 09/03/19 Page 6 of 6 PageID# 82



Dated: September 3, 2019                         Respectfully submitted,

                                                 ALEXANDER WRIGHT
                                                 By Counsel

                                                             /s/
                                                 David G. Fiske, Esq. (VSB #14511)
                                                 Thomas C. Junker, Esq. (VSB #29928)
                                                 Clarissa K. Pintado, Esq. (VSB #86882)
                                                 FISKE LAW GROUP, PLLC
                                                 100 N. Pitt Street, Suite 206
                                                 Alexandria, Virginia 22314
                                                 Telephone: (703) 518-9910
                                                 Fax: (703) 518-9931
                                                 dfiske@fiskelawgroup.com
                                                 tjunker@fiskelawgroup.com
                                                 cpintado@fiskelawgroup.com
                                                 Counsel for Defendant Alexander Wright


                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 3rd day of September 2019, a true and correct copy of
the foregoing was served via ECF upon:
                                  John Carlin Decker, II
                              Law Office of John C. Decker, II
                                    5207 Dalby Lane
                                    Burke, VA 22015
                                  The.decks@verizon.net
                                   Counsel for Plaintiff


                                                             /s/
                                                 David G. Fiske, Esq. (VSB #14511)
                                                 Thomas C. Junker, Esq. (VSB #29928)
                                                 Clarissa K. Pintado, Esq. (VSB #86882)
                                                 FISKE LAW GROUP, PLLC
                                                 100 N. Pitt Street, Suite 206
                                                 Alexandria, Virginia 22314
                                                 Telephone: (703) 518-9910
                                                 Fax: (703) 518-9931
                                                 dfiske@fiskelawgroup.com
                                                 tjunker@fiskelawgroup.com
                                                 cpintado@fiskelawgroup.com
                                                 Counsel for Defendant Alexander Wright

                                             6
